DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schreiber, U.S. Patent No. 5,092,424, patented on March 3, 1992 (Schreiber).

As to Claim 7, Schreiber discloses (in Figs. 18-19) a sound emitting device, comprising: a first isobaric chamber having a first volume [NV1""]; a second isobaric
chamber having a second volume [V2’"'] that is between 1.5 times and 1.7 times the first
volume (the ratio V2/Vi is 1.5 or greater; col. 10, lines 52-53); a third isobaric chamber [V3’‘‘]; an air channel [P1’‘‘] that fluidly couples the first [V1’‘‘] and third [V3’‘‘] isobaric chambers (see Figs. 18 and 19); and a first sound driver [12’] that emits sound into the first isobaric chamber [V1’"] (see Fig. 18).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bacon et al., U.S. Patent No. 10,827,248, filed on February 25, 2019, (Bacon).

As to Claim 1, Bacon discloses a sound emitting device [10], comprising: a first isobaric chamber [22] having a first volume (the first chamber [22] volume is preferably 0.25 cc; col. 6, lines 2-5); a second isobaric chamber [24] having a second volume (the second chamber [24] volume is preferably 0.5 cc; col. 5, lines 63-65); a first sound driver [20] that emits sound into the first isobaric chamber [22] (see Fig. 2); and wherein the first isobaric chamber has a volume of no more than 7 cc (the first chamber [22] volume range is between 0.05 cc and 3.0 cc; col. 7, lines 2-4), and the first sound driver [20] is no larger than 70 mm in diameter (driver [20] is 14.8 or 9.7 mm; col. 3, lines 41-43).
It is noted that Bacon does not explicitly disclose that the second volume is between 1.5 times and 1.7 times the first volume. However, Bacon does teach that the second volume is 2 times the first volume (the first chamber [22] volume is preferably 0.25 cc; col. 6, lines 2-5; and the second chamber [24] volume is preferably 0.5 cc; col. 5, lines 63-65). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Here, the size of the second volume is 2 times the size of the first, which is slightly outside of the claimed range of 1.7. Bacon also suggests that the size ratios of the first and second volumes may be varied and routinely optimized to affect the performance and frequency response of the sound emitting device (Bacon: col. 5, lines 56-61). Accordingly, where, as here, "the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456 (CCPA 1955) (holding a claimed process reciting a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was prima facie obvious over process performed at a temperature of 100°C and an acid concentration of 10%) Therefore, it would have been obvious to one of ordinary skill in the art to use, for the size of the second volume, the range of 1.5 to 1.7 times the first volume.

Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber, U.S. Patent No. 5,092,424, patented on March 3, 1992 (Schreiber).

As to Claim 4, Schreiber discloses (in Figs. 18-19) a sound emitting device, comprising: a first isobaric chamber having a first volume [NV1""]; a second isobaric
chamber having a second volume [V2’"'] that is between 1.5 times and 1.7 times the first
volume (the ratio V2/Vi is 1.5 or greater; col. 10, lines 52-53); a third isobaric chamber having a third volume [V3’‘‘]; and a first sound driver [12’] that emits sound into the first isobaric chamber [V1’"] (see Fig. 18).
Schreiber does not explicitly disclose that the third volume is between 1.55 times and 1.66 times the first volume, inclusive. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Schreiber does teach that the volume of the third chamber is a critical value that determines the overall response of the system (col. 10, lines 48-65). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to use the any optimal range for the third volume relative to the second volume, including the range of between 1.55 times and 1.66 times.

As to Claim 5, Schreiber remains as applied above to Claim 4. Schreiber further discloses an air channel [P1’‘‘] that fluidly couples the first [V1’‘‘] and third [V3’‘‘] isobaric chambers (see Figs. 18 and 19).

As to Claim 8, Schreiber remains as applied above to Claim 7. Schreiber further discloses that the third isobaric chamber comprises a third volume [V3’‘‘]. Schreiber does not explicitly disclose that the third volume is between 1.55 times and 1.66 times the first volume, inclusive. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Schreiber does teaches that the volume of the third chamber is a critical value that determines the overall response of the system (col. 10, lines 48-65). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to use the any optimal range for the third volume relative to the second volume, including the range of between 1.55 times and 1.66 times.

Allowable Subject Matter
Claims 2-3, 6, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claim 2 recites the unique feature of a third isobaric chamber having a third volume that is between 1.55 times and 1.66 times the second volume, inclusive. Claim 3 recites the unique feature of a third isobaric chamber, and an air channel that fluidly couples the first and third isobaric chambers. Claim 6 and 9 both recites the unique feature of the first isobaric chamber having a volume of no more than 7 cc, and the first sound driver being no larger than 70 mm in diameter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653